Citation Nr: 0802023	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
a mood disorder prior to January 10, 2007, and a rating 
higher than 70 percent since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
April 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim for service 
connection for a mood disorder with depressive features and 
assigned an initial 30 percent rating for this disability 
retroactively effective from July 17, 2000.  He appealed for 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board twice remanded this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration, initially in May 2005 and again in July 2006.

In September 2007, after completing the requested remand 
development, the AMC issued a decision increasing the rating 
for the mood disorder from 30 to 70 percent, effective 
January 10, 2007.  The veteran has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35 (1993).  So the issue now before the Board is 
whether he was entitled to an initial rating higher than 
30 percent for the mood disorder prior to January 10, 2007, 
and whether he has been entitled to a rating higher than 70 
percent since that date.


FINDINGS OF FACT

1.  The evidence shows the veteran's mood disorder caused 
occupational and social impairment with deficiencies in most 
areas as of October 4, 2006, the date VA received a letter 
from his treating clinical psychologist denoting this.  

2.  At no time, however, since the effective date of his 
initial grant, July 17, 2000, has the veteran's mood disorder 
caused total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The veteran's mood disorder met the criteria for the 
higher 70 percent rating as of October 4, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9435 (2007).

2.  The criteria have never been met, however, for an even 
higher 100 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 9435 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in May 2003, June 2005, 
and August 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO did not issue a VCAA notice letter 
before initially adjudicating the claim in February 2003, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But keep in mind that initial 
adjudication was when the veteran was trying to establish his 
entitlement to service connection for the mood disorder, 
which the RO granted - not denied, in that initial 
adjudication.  So not receiving VCAA notice prior to that 
initial adjudication was, in that respect, inconsequential 
and therefore at most harmless error.  Note also that the 
Federal Circuit Court recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the RO and AMC have repeatedly gone back and 
readjudicated the claim in the SOC and several SSOCs, since 
issued, to consider additional evidence, including after the 
Board's two remands and after providing the additional 
VCAA notice.  So the claim has been reconsidered, including 
on the downstream issue now in play of whether the veteran 
deserves a higher disability rating, since providing all 
necessary VCAA notice.

The initial May 2003 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claim.  Id. at 120-21.  However, the more recent June 
2005 and August 2006 VCAA letters did make this specific 
request and, in any event, VA's Office of General Counsel has 
indicated that requiring VA include such a request as part of 
the notice provided to a claimant is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004) (OGC discussed this in response to the 
holding in Pelegrini v. Principi, 17 Vet. App. 183 (2002) 
(Pelegrini I), but the Court used basically the same language 
in Pelegrini II, so it is equally applicable).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the Chief Legal Officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

For the reasons mentioned, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make this specific request in the 
first VCAA letter issued is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  



Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

Here, even if arguably there was any deficiency in the notice 
to the veteran or the timing of these notices it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Consider also that, in the September 2007 SSOC, the veteran 
received the required information concerning both the 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its May 
2005 and July 2006 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

As already allude to, when the veteran timely appeals the 
rating initially assigned following the grant of service 
connection, VA must consider whether his rating should be 
"staged" - that is, VA must decide whether to assign 
separate ratings for separate periods based on the facts 
found, to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.  See Fenderson, 12 Vet. App. at 125-26.

A recent decision of the Court has effectively extended this 
practice to even the more traditional increased rating 
claims, holding that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 31-40 indicates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41-50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A GAF score of 
51-60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61-70 indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning well, with some meaningful interpersonal 
relationships.

The veteran's lowest GAF score was 38, in May 2003, and his 
highest was 61 in November 2002 and December 2005.  His most 
recent GAF score was 42 in January 2007.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted for a mood disorder when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Entitlement to an Initial Rating Greater than 30 percent 
Prior to January 10, 2007

The veteran asserts that he is entitled to a higher rating 
for his mood disorder, which, prior to January 10, 2007, was 
evaluated as 30-percent disabling under 38 C.F.R. § 4.130, DC 
9435, for a mood disorder not otherwise specified.  

In September 2006, Dr. C. D., the veteran's clinical 
psychologist, submitted a report of examination to VA.  Dr. 
C. D. had treated the veteran for years and had interviewed 
him for one hour prior to writing this letter.  The veteran 
reported daily pain which interfered with his ability to 
function occupationally, socially, and with family members.  
He felt depressed most of each day, had poor appetite, severe 
sleep disturbance, low energy, fatigue exacerbated by his 
psychotropic and pain medication, poor concentration, memory 
impairment, and difficulty making decisions.  He felt 
detached from people, was easily irritable, and had suicidal 
and homicidal ideation.  Dr. C. D. diagnosed the veteran with 
severe chronic dysthymic disorder, with deficiencies in most 
areas such as work, family relations, memory, concentration, 
comprehension, and mood.  Dr. C. D. believed the veteran had 
near continuous depression which affected his ability to 
function appropriately.  He also had impaired impulse 
control, with some increased probability of harm to self and 
others if provoked.  Dr. C. D. determined the veteran was 
unable to establish and maintain effective relationships with 
others.  

In December 2005, the examiner who performed the veteran's 
September 2005 VA compensation examination wrote an addendum 
to the report.  The examiner revised the veteran's diagnoses 
to include post-traumatic stress disorder (PTSD).  The 
examiner stated the veteran exhibited more PTSD symptoms than 
symptoms for a depressive disorder.  His anxiety and panic 
attacks were features of his PTSD, and they inhibited his 
social and occupational abilities.  His level of impairment 
was moderate to severe.  The GAF score of 45 was due to his 
PTSD, which was the predominant diagnosis at the time of the 
December 2005 addendum.  

Pursuant to the May 2005 remand, the veteran underwent a VA 
mental disorders examination in September 2005.  The claims 
folder was not made available to the examiner to review, but, 
as discussed above, it was made available at a later date.  
The examiner was asked to provide a level of functioning for 
the veteran's 
service-connected mood disorder and his non-service-connected 
PTSD.  

At the examination, the veteran reported irritability, 
intolerance of people, panic attacks, and suicidal ideation 
due to physical pain.  He had attempted suicide approximately 
three years prior to the examination.  He had two to four 
hours of sleep per night.  He had been married three times 
and was married to his wife of one year at the time of the 
examination.  He had five children, but he did not see them 
very often.  He stated that only his daughter lived nearby, 
but she kept her children away from him because they saw him 
have a panic attack.  He was capable of completing household 
chores and activities of daily living.  He spent most of his 
time listening to music.  He did not watch television or 
engage in other recreational activities.  He reported limited 
social support.  

The veteran owned his own business, a courier service for VA.  
Prior to that, he was a police officer.  Upon examination, 
his speech was clear, coherent, and goal-directed.  His 
affect was guarded and he exhibited somewhat paranoid 
ideations.  He denied hallucinations.  His memory and 
concentration were adequate.  There was some deficit in 
recent memory when compared to remote memory.  The examiner 
diagnosed him with depressive disorder, not otherwise 
specified and assigned a GAF score of 45.  The examiner did 
not believe the veteran's symptoms met the full criteria for 
PTSD, indicating instead they were more akin to a depressive 
disorder, not otherwise specified.  The veteran had a 
moderate level of impairment in social and occupational 
functioning.  

The veteran also had a VA mental disorders examination in May 
2003.  He reported irritability, depression, anxiety, and 
insomnia with multiple awakenings each night.  His girlfriend 
sometimes slept in another room because he thrashed around in 
his sleep.  He reported nightmares nightly or every other 
night.  He had daily intrusive thoughts of combat, 
flashbacks, exaggerated startle response, and panic attacks 
twice a week, which were symptoms of his non-service-
connected PTSD.  He reported decreased concentration and 
impaired memory; his girlfriend wrote him a to-do list every 
day so that he did not forget his chores.  He admitted having 
periodic suicidal ideation and revealed a history of suicide 
attempts.  

The veteran was self employed as the owner of a courier 
service for veterans.  He reported difficulty driving due to 
road rage and the side effects of his medications.  He had 
been married three times.  He stated that he used to attend 
church services, but stopped going in 1997 because the sound 
of people clapping bothered him.  He enjoyed cooking, but had 
to follow written recipes because of memory impairment.  He 
had minimal social support.  

Upon examination, the veteran picked at his nails and wrung 
his hands.  His speech was slow and halting.  He described 
his mood as "nervous" and his affect was anxious, and he 
later became sad and cried.  He denied hallucinations.  His 
lack of trust in others bordered on paranoid delusions.  His 
judgment was good.  The examiner diagnosed PTSD and assigned 
a GAF score of 38.  The examiner did not address the symptoms 
of the veteran's mood disorder.

VA treatment records show the veteran attends supportive 
therapy for depression associated with chronic pain.  He also 
receives treatment for his non-service-connected PTSD.  

A May 2003 statement from the veteran's friend, J. G., 
described him as paranoid and "strange."  The letter 
described an incident in a mechanic's shop where a spark 
ignited a tire and it exploded, causing the veteran to dive 
onto the floor as if reacting to incoming gunfire.  

In May 2003 Reverend E. P. submitted a letter to VA on behalf 
of the veteran.  The Reverend had counseled the veteran 
during times of depression and stress.  Reverend E. P. 
thought the veteran showed signs of wanting to hurt himself, 
noting also that he sometimes appeared "out of control."  A 
second clergyman, Reverend H. S., also submitted an undated 
letter to VA.  Reverend H. S. stated that he had known the 
veteran for approximately 8 years, and that he sometimes 
behaved unusually.  He was aggressive, anxious, and 
depressed.  H. S. thought that the veteran's unusual behavior 
was more prevalent when he was in large crowds, which 
hindered his church attendance.  

The Board remanded this case twice to obtain a medical 
opinion addressing the extent of functional impairment 
attributable to the veteran's mood disorder from that 
attributable to his PTSD.  The December 2005 addendum to the 
May 2005 examination clarified that the majority of his 
symptoms are due to his non-service-PTSD.  As a result, the 
initially assigned 30 percent evaluation was continued until 
January 10, 2007.  

Prior to receiving Dr. C. D.'s letter, the evidence did not 
show the veteran's mood disorder met the criteria for an 
evaluation greater than 30 percent.  In fact, the evidence 
mainly discussed his PTSD symptoms, such as his panic 
attacks, flashbacks, intrusive memories of combat, and 
hypervigilance.  The evidence did not show that his service-
connected mood disorder, rather than his non-service-
connected PTSD, caused him to have occupational and social 
impairment with reduced reliability and productivity.  

The mood disorder, itself, did not meet the criteria for a 
higher evaluation until October 4, 2006, the date that VA 
received the September 2006 letter from Dr. C. D.  The letter 
was written by the veteran's treating clinical psychologist, 
who worked at a VA Medical Center (VAMC) until March 2005.  
Dr. C. D. has known the veteran for many years and his 
statements are found to be credible.  Dr C. D. provided a 
rationale for his opinion, stating the veteran's severe, 
chronic pain was a trigger for his depression, and that 
chronic pain causes increased feelings of hopelessness.  Dr. 
C. D. did not attribute the symptoms he discussed to the 
veteran's PTSD.  The September 2006 letter shows the veteran 
met the criteria for the higher 70 percent evaluation prior 
to January 10, 2007, the date of the veteran's VA mental 
disorders examination.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
mood disorder more closely approximates a 70 percent rating 
effective October 4, 2006, the date VA received Dr. C. D.'s 
letter.  Therefore, the evidence supports granting this 
higher rating effective from this earlier date  38 C.F.R. 
§§ 4.3, 4.7.  

While the evidence shows the veteran is entitled to the 
higher 70 percent evaluation prior to January 10, 2007 (as of 
October 4, 2006), it does not show he is entitled to an even 
higher 100 percent evaluation.  Dr. C. D.'s letter, the basis 
for the increase in rating to 70 percent, does not provide 
evidence that the veteran had total occupational and social 
impairment.  He did not have gross impairment in his thought 
processes.  He did not display grossly inappropriate behavior 
and was not in a persistent danger of hurting himself or 
others.  Dr. C. D. did not find that the veteran was unable 
to perform activities of daily living.  And while he had some 
memory impairment, there was no evidence that he had memory 
loss so severe that he forgot the names of relatives, his 
occupation, or his own name.  As there is no evidence to 
support the conclusion that his mood disorder caused total 
occupational and social impairment, the Board finds that the 
overall disability picture for his mood disorder did not more 
closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  

Entitlement to a Rating Greater than 70 percent Since October 
4, 2006

Pursuant to the July 2006 Board remand, the veteran underwent 
a VA mental status examination.  The claims folder was made 
available for the examiner to review the veteran's pertinent 
medical and other history.  The examiner was asked to assign 
separate GAF scores for the veteran's PTSD and his mood 
disorder for each year the claim was pending.  She said she 
could not do this because there were no objective measures to 
differentiate psychiatric disorders from year to year.  She 
also stated that she would not be able to give an accurate 
portrayal of the veteran's level of impairment from the years 
2002 to 2005 because she began seeing him in 2005, not 
earlier.  She also stated that she could not assign separate 
GAF scores for the veteran's service-connected and non-
service-connected mental disorders.  

The veteran reported having a depressed mood every day.  He 
had panic attacks three or four times a week and felt like he 
saw things that were not there.  He had suicidal ideation and 
a history of suicide attempts.  About six months prior to the 
examination, he had attempted to harm himself because of the 
severe physical pain he was experiencing.  His sleep was 
poor, and he had difficulty initiating and maintaining sleep.  
He felt hopeless and was withdrawn from other people.  
He described memory and concentration impairment; he had to 
write himself notes to remind him to perform tasks.  He took 
approximately four prescription medications.  

The veteran had been married three times and had been married 
to his current wife for two years at the time of the 
examination.  They were having trouble getting along because 
of his depression.  He had five children who he did not see 
very often.  The examiner indicated the veteran was capable 
of completing household chores and activities of daily living 
without assistance, but due to his limited motivation and 
energy level, he often did not perform them.  He reported 
limited recreational activities and little social support.  
He continued to own his own courier business, but he allowed 
his wife to do the majority of the driving because of his 
difficulties remembering things.  He said he forgot where he 
was supposed to go when he drove.  

On objective mental status examination, the veteran's speech 
was limited, but clear, coherent, and goal-directed.  There 
was no indication of any perceptual or thought disorder.  He 
had some deficit in recent memory compared to remote memory.  
He was able to maintain attention and concentration during 
the evaluation.  The examiner diagnosed depressive disorder, 
not otherwise specified, and assigned a GAF score of 45.  

The examiner concluded the veteran's symptoms were consistent 
with this diagnosis of depressive disorder, not otherwise 
specified, which caused a moderate to severe level of 
impairment.  The examiner noted that, at a prior evaluation, 
the veteran had reported more PTSD symptoms, however, at the 
time of the January 2007 examination, the symptoms of the 
depressive disorder appeared more prevalent.  The examiner 
reiterated that she could not attribute some deficits to PTSD 
versus depressive disorder without resorting to mere 
speculation.  

The results of that examination do not provide a basis for 
assigning an even higher 100 percent rating for the mood 
disorder.  There is no other evidence of record that would 
permit doing this, either.  The examination revealed the 
veteran had occupational and social impairment with 
deficiencies in most areas, such as his work (since his wife 
had to do the driving for the courier service because of his 
memory impairment), family relations, judgment, thinking, and 
mood.

The veteran did not, however, have total occupational and 
social impairment from the mood disorder.  He was (and by all 
accounts continues to be) a self-employed business owner who 
works despite having difficulty driving because of his 
impaired memory.  His wife is his main source of social 
support.  Although the examiner found some memory impairment, 
there is no evidence that the veteran has ever had memory 
problems severe enough to make him forget his name, his 
occupation, or names of family members.  There is no 
indication he has ever had periods of disorientation to time 
and place, and the record shows that he has not neglected his 
personal hygiene.  The examiner concluded the veteran was 
capable, but not always motivated, to accomplish his 
activities of daily living and household chores.  There is no 
evidence that he is intermittently unable to perform these 
tasks.  So his mood disorder does not meet the requirements 
for the highest possible 100 percent rating.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See also VAOPGCPREC 6-
96; Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 70 percent evaluation is granted for the mood 
disorder effective October 4, 2006 (so slightly earlier than 
the current January 10, 2007 effective date), subject to the 
laws and regulations governing the payment of 
VA compensation.

A rating higher than 70 percent for the mood disorder, either 
before or since October 4, 2006, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


